Opinion issued August 26, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00099-CV



DOMINIC MENDOZA D/B/A ACROPOLIS CONSTRUCTION COMPANY,
Appellant

V.

ELECTA CAROL TAYLOR, Appellee



On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2004-12591



MEMORANDUM OPINION	Appellant Dominic Mendoza d/b/a Acropolis Construction Company has failed
to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief). 
After being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of
case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Keyes.